DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 09/15/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered are persuasive. 
Claims 1-20 are allowed.
The discovered prior art do not teach the limitations of “determining, by the processor and via the natural language processing techniques, that the first tester did not report the first instance of the software-under-development; generating, by the processor, a ticket to request that the first tester describe any issues with the first instance of the software-under-development based on the negative tester sentiment and determination that the first tester did not report the first instance of the software-under-development”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Moudy et al. (US PGPUB 2016/0300135) disclose a Sentiment analyzer system that is configured to receive and analyze feedback data from various client devices. Feedback data may be received and analyzed to determine feedback context and sentiment scores.A natural language processing neural 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193